Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17180085 filed on 02/19/2021.  
Claims 1-20 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 02/19/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process), product (manufacture) and system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.    

6.	Claim 1 recites A .. method comprising: determining if a first new incident report of a first new incident matches any resolved incident reports associated with resolved incidents; performing a first classification operation on the first new incident report to determine if the first new incident report is likely to be similar to any resolved incident reports associated with resolved incidents; performing a second classification operation on the first new incident report to generate a ranked list of changes that are likely to be similar to the first new incident report; outputting the ranked list of changes to an incident manager for evaluation; receiving an input representative of a selected change from among the ranked list of changes responsible for causing the first new incident; and revising the first new incident report to include a reference to the selected change, which is an abstract idea of Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), because reporting and classifying incidents is a business process for risk mitigation that involves commercial interactions and interactions between people. Claims 12 and 18 recite a similar abstract idea.
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as computer-implemented, A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 3  and paragraphs 7 and 122-125 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-11, 13-17 and 19-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 2-11, 13-17 and 19-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 3  and paragraphs 7 and 122-125 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1-4, 12, 13 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US Patent Publication 20140129536 A1 - hereinafter Anand) in view of Walthers et al. (US Patent Publication 20190325323 A1 - hereinafter Walthers).

9.	As per Claim 1, Anand teaches: 
A computer-implemented method comprising: determining if a first new incident report of a first new incident matches any resolved incident reports associated with resolved incidents [ANAND reads on: Abstract, "Diagnosing and detecting causes of an incident may comprise classifying the incident by keywords, searching for co-occurring and reoccurring group of incidents, summarizing commonalities in the group of incidents, correlating the group of incidents with causes, defining association rules between the commonalities, and predicting potential problems based on the correlated group of incidents with causes."; Fig. 10, computer system, PROCESSOR(S) 12];
performing a first classification operation on the first new incident report to determine if the first new incident report is likely to be similar to any resolved incident reports associated with resolved incidents; performing a second classification operation on the first new incident report to generate a ranked list of changes that are likely to be similar to the first new incident report [ANAND reads on: Fig. 1, 1. EXTRACT KEYWORDS TO CLASSIFY THE INCIDENT 102, 2. SEARCH FOR CO-OCCURRING/REOCCURRING INCIDENTS (SIMILARITY, DEPENDENCY, SHARED ENVIRONMENT) AND SUMMARIZE COMMONALITIES, 3. CORRELATE GROUP OF INCIDENTS WITH CAUSES: CHANGES, TRAFFIC, MAINTENANCE OR OTHER INCIDENTS 106; Fig. 8, 2. INCIDENT CLASSIFICATION, 4. MATCHED RECORDS, 6. RANKED RESULTS; para 3, "A method for diagnosing and detecting causes of an incident interactively, in one aspect, may comprise classifying the incident by keywords. The method may further comprise searching for co-occurring and reoccurring group of incidents. The method may also comprise summarizing commonalities in the group of incidents. The method may further comprise correlating the group of incidents with causes."; para 4, " In another aspect, a method of for diagnosing and detecting causes of an incident interactively, may comprise searching for relevant incident tickets by keywords. The method may further comprise computing similarity scores to generate a rank list of results of the search. .. The method may further comprise returning a top predetermined number of results from the ranked list of results."; para 20, "An analytical platform is disclosed that aggregate events from multiple sources, detect suspected causes, suggest resolution, and predict potential failures. An approach is presented for discovering useful, relevant co-occurring or reoccurring incidents. An IT incident management approach of the present disclosure in one embodiment may diagnose incidents by effectively searching for relevant co-occurring and reoccurring incidents. Co-occurring incidents happen at different IT components concurrently and are possibly caused by the same root causes. Reoccurring incidents repeat over time with similar symptoms or features. These relevant incidents together can reveal patterns of application incidents, helping subject matter experts (SMEs) to reason about root causes of incidents and accelerate incident resolution. .. Reference to similar cases in history helps accelerate resolution process."; para 24, "FIG. 1 is a flow diagram illustrating a method of diagnosing an IT Incident in one embodiment of the present disclosure. Generally, in one embodiment of the present disclosure, a method of diagnosing an IT Incident may implement the following flow: 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques."; para 29, "After classification, an incident can be represented by a bag of keywords. For instance, incident IN1 in Table 1 is classified by keywords as shown in Table 2. These keywords are referred to as classification keywords"; para 37, "To explain in other words, after classification, the methodology of the present disclosure may structure incident information out of the free-form text. A hybrid search engine of the present disclosure may integrate both faceted search and free text search to discover co-occurring and re-occurring incidents. To simplify its use, the search engine may require only an incident ID as an input, and automatically decide appropriate search keywords and ranks returned results by relevancy from high to low."; para 57, "FIG. 8 shows an implemented architecture of a search engine 806 of the present disclosure in one embodiment. This engine has two types of flows: front-end (solid line) and backend (dotted line). At the backend, incidents data (e.g., from an incident system 808 and other sources 810 that may store maintenance schedule, traffic data, change plan, etc.) are extracted and fed into the IBM Context Analytics (ICA) 804 or the like. Classification keywords are extracted, validated, and stored in a database 806 as consolidated incident data. At the front-end, a user 812 issues a query to the search engine 802 and the search engine 802 transforms this query into two sub-queries, one for structured search to the database and the other to ICA for free text search. Search results are consolidated and ranked. In one aspect, since a large portion of the query is handled as a database query, the search is efficient. A pilot test shows on average it takes less than a minute to complete a search for co-occurring/reoccurring incidents from about 140,000 incident records."; para 58, "This new search engine is evaluated by SMEs in a pilot test. SMEs carefully chose 23 incidents as testing cases."; para 59, "The present disclosure presented investigation and diagnosis of incidents in ITSM using text mining and statistical methods. The approach in one aspect of the present disclosure improves the search accuracy by considering domain knowledge and incident context during search. The approach of the present disclosure in one aspect adapts Vector Space Model to calculate relevancy score between incidents. Another technique used in the present disclosure is co-occurrence networks, which represent the collective interconnection of terms based on their paired presence within a specified unit of text .."; para 60, "To put another way, an approach is disclosed to diagnosing application incidents by effectively searching for relevant co-occurring and reoccurring incidents. A hybrid search engine may be designed that finds relevant incidents in both structured and unstructured formats. These relevant incidents together reveal underlying patterns of incidents and then provide SMEs insights into incident causes and resolution. In another aspect, predictive modeling capability based on relevant incidents discovered may be developed. Its root cause analysis capability may be enhanced with a richer set of test data and test cases."; para 61, "The processing at 502, 504 and 506 perform ticket analysis by relevancy and similarity. The processing at 502, 504 and 506 provides SME or the like information on co-occurring or reoccurring tickets so that the SME or the like can understand causes of problems and refer to reoccurring cases to accelerate resolution. .. Output data may include dynamically generated co-occurring/reoccurring ticket reports with suspected causes."; para 62, "At 508, group of tickets are correlated with causes: e.g., changes, traffic, maintenance or other events. Data sources for this processing may include problem tickets, traffic load, change tickets, event logs that are available real-time or off-line. This processing performs root cause analysis for co-occurring/reoccurring tickets. It provides suspected causes of co-occurring/reoccurring tickets originating from sources such as: traffic load, changes deployed, and maintenance or other events. .. Output data in this processing may include suggested root causes."];
outputting the ranked list of changes to an incident manager for evaluation [ANAND reads on: paras 20, 61, 62, as above];
receiving an input representative of a selected change from among the ranked list of changes responsible for causing the first new incident [ANAND reads on: para 24, ".. From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques."; para 34, "The association rules may be learned dynamically and/or periodically and the domain knowledge updated accordingly, periodically and/or dynamically."; para 51, "In another embodiment, reoccurring incidents may be determined as follows: Calculate relevancy score (i.e., vector space distance) of each pair within the selected incident and relevant incidents, cluster by relevancy score, and find the cluster to which the selected incident belongs."; para 57, as above; para 61, "Output data may include dynamically generated co-occurring/reoccurring ticket reports with suspected causes. An example flow of events may include: User enters or selects a ticket and the system classifies the ticket; User views co-occurring tickets to understand what has happened along with the select tickets; User views similar tickets in the history and common features (e.g., RCA, resolution) of these tickets; User confirms or edits ticket classification and records cause analysis results of the selected ticket."; para 67, "Generating diagnosis in the present disclosure, in one aspect, may interactively take user feedback, update domain knowledge, and perform real-time cause detection."; para 70, "A search algorithm of the present disclosure in one embodiment may comprise the following steps: classifying incidents, searching incident by keywords, and calculating relevancy score and ranking search results."; Claim 25, ".. returning a top predetermined number of results from the ranked list of results."]; and
Anand does not explicitly teach, but Walthers teaches: 
revising the first new incident report to include a reference to the selected change [WALTHERS reads on: para 26, "Based on the validation set, and using machine learning or other artificial intelligence techniques (e.g., supervised machine learning or unsupervised machine learning), additional incidents and/or knowledge elements may be predicted as belonging to one or more of the above identified classes to thereby automatically classify the knowledge elements and/or incidents to measure effectiveness of the knowledge elements in resolving the incidents. The classification data may be presented to the user with client instance data of incidents and knowledge elements for determining further service management operations (e.g., create, update, or retire certain knowledge elements). In one embodiment, topic modelling may be performed on extracted data of historical closed incidents and extracted knowledge elements in the KB to group the extracted data into topics and make topic-specific classifications of the incidents and knowledge elements, thereby measuring topic-specific effectiveness of the knowledge elements and enabling the user to determine (or automatically recommending) further topic-specific service management operations (e.g., topic-specific creation, revision or retirement for knowledge elements, or topic-specific ‘need knowledge’ indication for incidents)."; para 67, "At block 550, visualization engine 430 may also present the classification data of the plurality of incidents and knowledge elements on a per-topic basis. This may enable the user to determine how well knowledge elements in KB 440 are doing on a per-topic basis, which topics have incidents that need additional knowledge elements, which topics have knowledge elements that provide good coverage, which topics include knowledge elements that are recommended for revision or retirement, the number of knowledge elements for a particular topic, and the like. Based on the classification data presented in snapshot 900, the user may determine at block 555, to perform (or KM module 415 may recommend) a service management operation (e.g., revise, retire knowledge elements from KB 440, create new knowledge elements, and the like) to improve the effectiveness of KB 440."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand to incorporate the teachings of Walthers in the same field of endeavor of incident management to include revising the first new incident report to include a reference to the selected change. The motivation for doing this would have been to improve the incident management of Anand by efficiently relating new incidents to prior data. See Walthers, Abstract, "Client instance data including a plurality of incidents and a plurality of knowledge elements comprising information relating to resolving one or more of the plurality of incidents is obtained. A validation set is built based on the obtained client instance data, the validation set including fingerprint data of plural fingerprints of known incident-knowledge relationships, each of fingerprint representing a link between one of the incidents and one of the knowledge elements used for resolving the incident.".

10.	As per Claim 2, Anand in view of Walthers teaches: 
The computer-implemented method of claim 1 [as above], further comprising:
Anand further teaches: 
generating a notification regarding the selected change causing the first new incident [ANAND reads on: Fig. 1, 3. CORRELATE GROUP OF INCIDENTS WITH CAUSES: CHANGES, TRAFFIC, MAINTENANCE OR OTHER INCIDENTS 106, DEFINE ASSOCIATION RULES BETWEEN INCIDENT COMMONALITIES AND CAUSES AND PREDICT POTENTIAL PROBLEMS 108; Fig. 5, CORRELATE GROUP OF TICKETS WITH CAUSES: CHANGES, TRAFFIC, MAINTENANCE OR OTHER EVENTS 508, DEFINE ASSOCIATION RULES BETWEEN COMMONALITIES OF THE TICKETS AND CAUSES 510, PREDICT POTENTIAL PROBLEMS AND PROVIDE EARLY WARNINGS FOR PREVENTION 512: para 52, "Referring to FIG. 1, at 106, a group of incidents is correlated with causes, e.g., changes (updates to system components), traffic (e.g., percentage of system component usage such as 90% CPU usage), maintenance (e.g., a server shutdown for regular maintenance) or other incidents. This step identifies suspected causes, e.g., detects root cause using relevant incidents."; para 54, "More advanced analysis can be conducted to correlate a group of relevant incidents with other data, for example, maintenance schedule, resource usage, and change events (e.g., application fix, upgrade). With the correlation, prediction rules can be configured to predict potential problems. .. With this discovery, a rule is configured to alert SMEs when a server maintenance event is scheduled."].

11.	As per Claim 3, Anand in view of Walthers teaches: 
The computer-implemented method of claim 1 [as above], further comprising:
Anand further teaches: 
determining if a second new incident report of a second new incident matches any resolved incident reports associated with resolved incidents [ANAND reads on: Fig. 1, Fig. 8, paras 3, 20, as above, Claim 1]; and
... responsive to determining that the second new incident report matches the first new incident report [ANAND, as above], 
Anand does not explicitly teach, but Walthers further teaches: 
... revising, ... the second new incident report to include the reference to the selected change [WALTHERS reads on: paras 26, 67, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in view of Walthers to incorporate the further teachings of Walthers in the same field of endeavor of incident management to include revising, ... the second new incident report to include the reference to the selected change. The motivation for doing this would have been to improve the incident management of Anand in view of Walthers by efficiently relating new incidents to prior data. 

12.	As per Claim 4, Anand in view of Walthers teaches: 
The computer-implemented method of claim 1, wherein the performing of the first classification operation on the first new incident report [as above, Claim 1] comprises ... 
... to determine if the first new incident report is likely to be similar to any resolved incident reports associated with resolved incidents [as above, Claim 1].
Anand does not explicitly teach, but Walthers further teaches: 
applying a k-nearest neighbor algorithm [WALTHERS reads on: para 58, "To perform the predictions, prediction engine 425 may use machine learning, deep learning or other artificial intelligence based algorithms. The algorithm may be a supervised, unsupervised or reinforcement machine learning algorithm depending on the characteristics of data included in validation set. Examples of machine learning algorithms that may be used by prediction engine 425 may include .. Nearest Neighbors, or Gaussian process."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in view of Walthers to incorporate the further teachings of Walthers in the same field of endeavor of incident management to include applying a k-nearest neighbor algorithm. The motivation for doing this would have been to improve the incident management of Anand in view of Walthers by efficiently relating new incidents to prior data. 

13.	As per Claim 12, Anand teaches: 
A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations [ANAND reads on: Fig. 10, computer system; para 1, "The present application relates generally to computers, and computer applications, and more particularly to Information technology service management and incident management."; para 6, "A computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided."] comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

14.	As per Claim 13, Anand in view of Walthers teaches: 
The computer program product of claim 12, wherein the stored program instructions [as above, Claim 12] are 
Anand further teaches: 
stored in a computer readable storage device in a data processing system [ANAND reads on: Fig. 10, para 6, as above, Claim 12], and 
wherein the stored program instructions are transferred over a network from a remote data processing system [ANAND reads on: Fig. 10, NETWORK 24; para 73, "The computer system may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices."; para 84, "The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)."].

15.	As per Claim 15, Anand in view of Walthers teaches: 
The computer program product of claim 12 [as above], further comprising:
The remainder of the Claim rejected under the same rationale as Claim 2 above.

16.	As per Claim 16, Anand in view of Walthers teaches: 
The computer program product of claim 12 [as above], further comprising:
The remainder of the Claim rejected under the same rationale as Claim 3 above.

17.	As per Claim 17, Anand in view of Walthers teaches: 
The computer program product of claim 12, wherein the performing of the first classification operation on the first new incident report [as above, Claim 12] comprises 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

18.	As per Claim 18, Anand teaches: 
A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations [ANAND reads on: Fig. 10, computer system, PROCESSOR(S) 12; para 1, "The present application relates generally to computers, and computer applications, and more particularly to Information technology service management and incident management."; para 6, "A computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided."] comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

19.	As per Claim 19, Anand in view of Walthers teaches: 
The computer system of claim 18 [as above], further comprising:
The remainder of the Claim rejected under the same rationale as Claim 2 above.

20.	As per Claim 20, Anand in view of Walthers teaches: 
The computer system of claim 18 [as above], further comprising:
The remainder of the Claim rejected under the same rationale as Claim 3 above.


21.	Claim 5-11 rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Walthers in view of Rathod et al. (US Patent Publication 20200202302 A1 - hereinafter Rathod).

22.	As per Claim 5, Anand in view of Walthers teaches: 
The computer-implemented method of claim 1, wherein the performing of the second classification operation on the first new incident report [as above, Claim 1] comprises ... 
... to generate the ranked list of changes [as above, Claim 1].
Anand in view of Walthers does not explicitly teach, but Rathod teaches: 
applying a stacked ensemble model [RATHOD reads on: para 34, "Second, the functionality of categorization apparatus 102 and/or classification apparatus 108 may be implemented using a number of techniques. For example, the functionality of word embedding model 138 may be provided by a Large-Scale Information Network Embedding (LINE), principal component analysis (PCA), latent semantic analysis (LSA), and/or other technique that generates a low-dimensional embedding space from documents and/or terms. Multiple versions of word embedding model 138 may also be adapted to different subsets of incident tickets and/or users, or the same word embedding model 138 may be used to generate embeddings 140 for all users and/or incident tickets. In another example, incident categories 114 may be defined and/or assigned to incident tickets using an artificial neural network, Naïve Bayes classifier, Bayesian network, regression model, deep learning model, support vector machine, decision tree, random forest, hierarchical model, ensemble model, and/or other type of machine learning model or technique." - a hierarchical model is a stacked model] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in view of Walthers to incorporate the teachings of Rathod in the same field of endeavor of incident management to include applying a stacked ensemble model. The motivation for doing this would have been to improve the incident management of Anand in view of Walthers by efficiently relating new incidents to prior data. See Rathod, Abstract, "The disclosed embodiments provide a system for classifying and routing incident tickets."; paragraph 3, "In particular, text analytics may model and structure text to derive relevant and/or meaningful information from the text. For example, text analytics techniques may be used to perform tasks such as categorizing text, identifying topics or sentiments in the text, determining the relevance of the text to one or more topics, ..".

23.	As per Claim 6, Anand in view of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 5, wherein the applying of the stacked ensemble model comprises applying the stacked ensemble model [as above, Claim 5]
Anand further teaches: 
to the first new incident report and a set of changes [ANAND reads on: Fig. 4, PROBLEM/CHANGE/OTHER EVENTS, CONTENT ANALYTICS SYSTEM 422, ANALYTICAL ALGORITHMS 420, ASSOCIATION RULES, PREDICTION MODELS; para 64, "The data model is an example of a problem ticket data model. Similar model may be implemented or used for changes tickets."].

24.	As per Claim 7, Anand in of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 6 [as above], further comprising 
Anand further teaches: 
selecting the set of changes based on determining which changes occurred during a window of time prior to a time associated with the first new incident report [ANAND reads on: para 37, "To explain in other words, after classification, the methodology of the present disclosure may structure incident information out of the free-form text. A hybrid search engine of the present disclosure may integrate both faceted search and free text search to discover co-occurring and re-occurring incidents. To simplify its use, the search engine may require only an incident ID as an input, and automatically decide appropriate search keywords and ranks returned results by relevancy from high to low."; para 38, "It takes additional consideration to find co-occurring incidents. First, co-occurring incidents happen about the same time. Hence, a mandatory time constraint may be placed to limit the search scope to recent incidents." - a mandatory time constraint may be placed to limit the search scope to recent incidents is selecting the set of changes based on determining which changes occurred during a window of time prior to a time associated with the first new incident report].

25.	As per Claim 8, Anand in of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 7, wherein the window of time [as above, Claim 7] is 
Anand does not explicitly teach, but Walthers further teaches: 
a predetermined length of time [WALTHERS reads on: para 47, "The extracted data may be limited to a particular client instance 410, a particular time period, and selected for only completed incident reports so the data may represent a high degree of accuracy."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in of Walthers in view of Rathod to incorporate the further teachings of Walthers in the same field of endeavor of incident management to include (wherein the window of time is) a predetermined length of time. The motivation for doing this would have been to improve the incident management of Anand in of Walthers in view of Rathod by efficiently relating new incidents to prior data. 

26.	As per Claim 9, Anand in of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 6, wherein the applying of the stacked ensemble model [as above, Claim 6] comprises 
Anand further teaches: 
extracting entity values from the first new incident report and from each of the set of changes [ANAND reads on: para 33, "Relationships between keywords (i.e., domain knowledge) are automatically learned through association rule mining, e.g., using KARMA or APRIORI algorithm, e.g., from historical incident data and/or dynamically entered data. Each of the rules in association rule mining contains antecedents, consequents, and confidence (the proportion of tickets with the specified antecedent keywords for which the consequent keywords are also present). Each of the keywords is validated against the domain knowledge. The confidence score is used as accuracy weight of keywords."; para 34, " FIG. 2 shows rules in association rule mining. The rule shown at 202 indicates there is a dependency between applications, e.g., SompApp2 and SomeApp with 100% confidence. Therefore, when searching for relevant tickets by "SomeApp", keyword "SomeApp2" is also included. For instance, if an incident ticket includes "SomeApp" keyword, tickets with "SomeApp2" keyword is also searched for. The rule at 204 indicates that if a ticket contains SomeApp5, mqseries, and SomeApp keywords, there is 75% confidence that SomeApp means "Some Application", an application name. Then 75% becomes the accuracy weight of "SomeApp" during keyword validation. The association rules may be learned dynamically and/or periodically and the domain knowledge updated accordingly, periodically and/or dynamically."; para 35, "Referring to back to FIG. 1, at 104, co-occurring and/or reoccurring incidents, for example, based on similarity, dependency, shared environment, are searched for, and the commonalities are summarized. Similarity may be determined by checking whether the same or substantially the same keywords (e.g., "cannot login" as symptom keywords, same server name, same application name, etc.) are present. An example of identifying dependency may include checking whether an application uses a database (DB) server (e.g., problem specified in an incident ticket may be "cannot login to application A", and application A uses a DB server that is under construction, in which case dependency is identified between application A and the DB server)."].

27.	As per Claim 10, Anand in of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 6, wherein the applying of the stacked ensemble model [as above, Claim 6] comprises 
Anand further teaches: 
comparing text of the first new incident report and each of the set of changes to generate respective text similarity values [ANAND reads on: Fig. 1, Fig. 8, paras 3, 4, 20, as above, Claim 1].

28.	As per Claim 11, Anand in of Walthers in view of Rathod teaches: 
The computer-implemented method of claim 10, wherein the comparing of the text of the first new incident report and each of the set of changes [as above, Claim 10] comprises
Anand further teaches: 
... a word level [ANAND reads on: Fig. 1, as above, Claim 1 - keyword is word level], and ... 
Anand does not explicitly teach, but Walthers further teaches: 
comparing the text at a character level [WALTHERS reads on: para 49, "At block 515, fingerprint engine 422 may perform on the fields configured at block 510, data pre-processing including ignoring numbers or punctuation, junk characters, .. The data pre-processing may further include functions to improve consistency of data or create composite information. In one example, there may be fields that refer to “e-mail” while other records refer to “email.” Changing all records to be consistent and removal of extra non-meaningful characters may increase the ability to form matches across the reference and target (and intermediate) fields (and for topic modelling)."], ...
... a sentence level [WALTHERS reads on: para 49, "In one embodiment, at block 515, the extracted text data in the fields (e.g., reference fields, target fields, and intermediate fields) may be tokenized into a term frequency-inverse document frequency (TFIDF) type model to create vectors of words and phrases of the respective fields. Thus, in order to compare the reference field data (i.e., incidents) to target field data (i.e., knowledge elements), vectors of phrases and words of the reference field may be compared to vectors of the target field." - phrases are sentence level].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in of Walthers in view of Rathod to incorporate the further teachings of Walthers in the same field of endeavor of incident management to include comparing the text at a character level, a sentence level. The motivation for doing this would have been to improve the incident management of Anand in of Walthers in view of Rathod by efficiently relating new incidents to prior data. 

29.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Walthers in view of Guven et al. (US Patent Publication 20170178038 A1 - hereinafter Guven).

30.	As per Claim 14, Anand in of Walthers teaches: 
The computer program product of claim 12, wherein the stored program instructions are stored in a computer readable storage device [as above, Claim 12] 
Anand further teaches: 
in a server data processing system [ANAND reads on: para 84, as above, Claim 13], and 
wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system [ANAND reads on: para 73, as above, Claim 13; para 74, "The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12. The processor 12 may include an incident diagnosis module 10 that performs the methods described herein. The module 10 may be programmed into the integrated circuits of the processor 12, or loaded from memory 16, storage device 18, or network 24 or combinations thereof."], further comprising: 
Anand in view of Walthers does not explicitly teach, but Guven teaches: 
program instructions to meter use of the program instructions associated with the request; and program instructions to generate an invoice based on the metered use [GUVEN reads on: Fig. 12, abstraction model layers, MANAGEMENT 1280; para 110, "Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service."; para 125, "In one example, management layer 1280 may provide the functions described below. Resource provisioning 1281 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 71282 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. .. "].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Anand in view of Walthers to incorporate the teachings of Guven in the same field of endeavor of service management to include program instructions to meter use of the program instructions associated with the request; and program instructions to generate an invoice based on the metered use. The motivation for doing this would have been to improve the service management of Anand in view of Walthers by efficiently monitoring changes to services. See Guven, Abstract, "A method comprises obtaining, from a service management database, one or more change tickets and one or more incident tickets relating to an information technology infrastructure, extracting, from the change tickets and the incident tickets, one or more dimensions indicating potential causality between one or more changes and one or more incidents, identifying configuration items of the information technology infrastructure associated with the one or more changes and the one or more incidents, defining one or more linkages between the one or more changes and the one or more incidents, storing, in the service management database, the defined linkages, building a risk assessment model using the defined linkages, and monitoring subsequent changes to the information technology infrastructure using the risk assessment model.".



Conclusion

31.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al. (US Patent Publication 20210382775 A1) describes a system and method for classifying incidents based on determining an odds ratio that represents a likelihood of an incident being related to the problem, classifying incidents based on determining a decision tree that forms branches based on whether a feature is present in the incident, and predicting whether a new incident is related to a problem.
Jennings et al. (US Patent Publication 20100082620 A1) describes a system and method for problem and solution identification and management in information technology, and particularly to organizing and structuring problem and solution information records.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623